Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introduction
This attachment is in response to the amendments and remarks submitted the After Final Response (5/13/2022), for the application with serial number 16/839,197.

Response to Remarks/Amendments
35 USC §101 Rejections
The Applicant traverses the rejection of the independent claims as being directed to an abstract idea without significantly more, contending that the claims are subject matter eligible because they apply a machine learning algorithm.  See Remarks p. 9.  The Examiner respectfully disagrees.  As indicated in the Final Office Action:
The claims do recite the use of machine learning, but the abstract idea of lifecycle product management is generally linked to a machine learning environment for implementation.  Product returns are predicted using machine learning to facilitate product management.  Therefore, the machine learning merely amounts to a technological environment for implementation.  See MPEP §2106.05(h).  

See Final Office Action 3/24/2022, p. 4.  Overall, the claims are directed to lifecycle product management, which involves business decisions that could be made by human beings.  For example, setting prices, determining products to offer to consumers, and determining pictures to associate with products are business decisions.  Therefore, the claims attempt to manage personal behavior related to business-decision making.  Contrary to the Applicant’s assertions, the claims attempt to monopolize business decisions related to retail website management.  The Examiner additionally notes that, while preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility.  See MPEP §2106.04[I].  The Examiner has properly applied the subject matter eligibility analysis from MPEP §2106.04 in the Final Office Action (3/24/2022).  The present claims do attempt to preempt an abstract idea without significantly more, which is a judicial exception to patentability.  Therefore, the claims recite ineligible subject matter.   
35 USC §103 Rejections
Amendments to exemplary independent claim 1 and independent claim 10 incorporated subject matter from canceled claims 7-9 and 16-18.  The Examiner has considered those amendments, and independent claims 1 and 10 now stand rejected as being obvious over Janssen in view of Hammond and Flinn.  According to the Applicant, Flinn is deficient because Flinn does not teach making business decisions regarding price, product removal, product listings, and product images based on expected return rate of products.  See Remarks p. 12.  In response, the Examiner points out that Flinn is combined with Janssen and Hammond, which teaches making these business decisions based on return rates of products.  See Janssen ¶[0061]-[0062] and Hammond ¶[0061]-[0066].  Essentially, Hammond teaches making business decisions based on return rates (see Hammond ¶[0061].  Flinn teaches that common business decisions include setting price and choosing a manner of marketing a products (see ¶[0187]).  The claims recite price determinations and various marketing attributes (presence on a website, product listing, product images, etc.) that are species in the genus of marketing decisions taught by Flinn.  For these reasons, for purposes of Appeal, independent claims 1 and 10 would stand rejected as being obvious over Janssen in view of Hammond and Flinn.
The rejection of the dependent claims would be updated from the Final Office Action to include Flinn in the statement of rejection.  The rejection of the dependent claims stands or falls with the rejection of the dependent claims.   

For purposes of Appeal, Exemplary Independent Claim 1 would be rejected as follows:

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20080313009 A1 to Janssen (hereinafter ‘JANSSEN’) in view of US 20160321661 A1 to Hammond et al. (hereinafter ‘HAMMOND’) and US 20060015380 A1 to Flinn et al. (hereinafter ‘FLINN’).

Claim 1 (Currently Amended)
JANSSEN discloses a computer-implemented method for early lifecycle product management the method comprising (see abstract and ¶[0004]; one feature of particular interest to vendors of consumer products is the return rate of a product, especially a new product). 
JANSSEN does not specifically disclose, but HAMMOND discloses,
obtaining product hierarchy information for an early lifecycle product offered for sale by a retailer (see Tables 7 and 8; product hierarchy descriptions and SKUs). 
JANSSEN further discloses obtaining order data for each order of the early lifecycle product during an early lifecycle period (see abstract and ¶[0004]-[0005]; the cumulative sales affecting product returns is calculated based on the total of all returns divided by a total of all sales.  Make adjustments during the sales life of a product, especially during the early months of a products life when sales volume is the greatest.  See also ¶[0031]; collect return data to point of sale by a vendor.  See also claims 1 and 9; sales data measure at a point of sale); 
obtaining customer data for a customer associated with each order of the early lifecycle product during the early lifecycle period (see ¶[0074] and claims 1 & 9; the system has automated links to a product sales and returns data, and provides a platform to authenticate users.  Sales data is measured at a point of sale to an end user). 
JANSSEN does not specifically disclose, but HAMMOND discloses, determining an expected return rate for the early lifecycle product based by inputting the product hierarchy information (see again Tables 7 and 8; product hierarchies and statistics).
JANSSEN further discloses , the order data and the customer data into a trained return prediction model (see ¶[0061]-[0062]; total returns for a future month of interest are calculated my multiplying the ELRR for the product times the total sales affecting returns)
JANSSEN does not specifically disclose, but HAMMOND discloses,  wherein the trained return prediction model is created by applying a machine learning algorithm to a set of features extracted from a set of historical data for the retailer (see ¶[0002]-[0003], [0061] and [0074]; the decision engine may be carries out as a neural network, genetic, or statistical model or algorithm for decision-making.  Determine when to allow customers to return purchase merchandise using customer return data.  Identify patterns or trends to take appropriate actions.  See also ¶[0206]; estimate monthly return quantity). 
JANSSEN further discloses based on a determination that the expected return rate exceeds a threshold value (see ¶[0071]; a large ELRR in excess of 11% is identified and flagged).
JANSSEN does not specifically disclose, but HAMMOND discloses, performing an action on a listing of the early lifecycle product on a website of the retailer based on a stored profile of the retailer  (see ¶[0061]-[0066]; the decision engine can prepare an appropriate warning and/or restriction to issue to the customer based on the client’s return authorization policies.  A return request score can be categorized as: authorize, warn, and deny.  See also ¶[0057]; the authorization may be carried out using the internet), 
wherein the stored profile of the retailer includes a plurality of actions and a set of rules for selecting the action from the plurality of actions (see ¶[0061]-[0063]; a decision engine makes authorization decisions regarding returns based on stored information about the client’s return authorization policies). 
JANSSEN discloses a method for predicting product return rate behavior.  HAMMOND discloses a system and method for organizing, visualizing, and processing consumer transactions data that includes determining whether to allowed customers to return merchandise based on a monthly return quantity (see ¶[0206]).  It would have been obvious to make the determination based on estimated return quantity as taught by HAMMOND in the system executing the method of JANSSEN with the motivation to prevent fraud (see ¶[0002]).
The combination of JANSSEN and HAMMOND does not specifically disclose, but FLINN discloses, wherein the plurality of actions include: 
changing a price of the early lifecycle product on the listing of the early lifecycle product on the website (see ¶[0187]; price determination); 
removing the early lifecycle product from the website of the retailer (see again ¶[0187]; marketing); 
instituting a review of a product listing of the early lifecycle product on the website of the retailer (see again ¶[0187]; marketing);; and 
updating images of the early lifecycle product on the website of the retailer (see again ¶[0187]; marketing).
wherein the set of rules for selecting the action from the plurality of actions includes an identification of which of the plurality of actions to take based on the expected return rate (see ¶[0077]-[0078]; traditional financial metrics such as internal rate of return may be used to evaluate future decisions) and one of a sales price (see ¶[0187]; price determination)  and a profit margin of the early lifecycle product see ¶[0174] and [0182] & claim 38; contribution margin or gross margin); 
JANSSEN discloses a method for predicting product return rate behavior at different times in a product lifecycle (see ¶[0012]).  FLINN discloses business lifecycle management that includes using lifecycle data with value drivers to model a lifecycle based on financial performance and determine actions based on the model.  It would have been obvious to determine actions as taught by FLINN in the method of JANSSEN with the motivation to apply a strategy to manage a product or service based on expected lifecycle path (see FLINN ¶[0175]-[0178]).
JANSSEN further discloses wherein the expected return rate is a rate at which the early lifecycle product is returned to retailer (see abstract and ¶[0004]-[0005]; the cumulative sales affecting product returns is calculated based on the total of all returns divided by a total of all sales.  Product returns may end up causing financial loss to the manufacturer).
JANSSEN discloses a method for predicting product return rate behavior.  HAMMOND discloses a system and method for organizing, visualizing, and processing consumer transactions data that includes determining whether to allowed customers to return merchandise based on a monthly return quantity (see ¶[0206]).  It would have been obvious to make the determination based on estimated return quantity as taught by HAMMOND in the system executing the method of JANSSEN with the motivation to prevent fraud (see ¶[0002]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD N SCHEUNEMANN whose telephone number is (571)270-7947. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571-270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD N SCHEUNEMANN/            Primary Examiner, Art Unit 3624